Citation Nr: 0802281	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-37 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel












INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945, including honorable service in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which declined to increase the veteran's 
rating for bilateral pes planus, currently rated at 10 
percent disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected bilateral pes planus is 
not shown to have more than moderate disablement.  There is 
no objective evidence of marked deformity, pain on 
manipulation and use accentuated, an indication of swelling 
on use and characteristic callosities.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 10 
percent for service-connected pes planus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2003, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for an increased rating, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial May 2003 VCAA notice was given prior 
to the appealed AOJ decision, dated in August 2003.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  In fact, the 
veteran indicated in a June 2007 letter to VA that he had no 
additional evidence to submit and waived the 60-day waiting 
period for his appeal to proceed.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran seeks a rating in excess of 10 percent for his 
service-connected bilateral pes planus.  It is contended that 
his disability worsened and warrants at least a 50 percent 
evaluation.  The veteran also contends that evidence from 
previous non-VA medical records supports his entitlement to a 
rating in excess of 10 percent for bilateral pes planus.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for moderate bilateral pes planus manifested by weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of feet.  
A 30 percent rating is warranted for severe bilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.  A 50 percent rating is warranted for pronounced 
bilateral pes planus; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276.

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). There are 
only three rating codes for the foot that provide an 
evaluation higher than 10 percent.

Because there is no medical evidence of claw foot or malunion 
or nonunion of the tarsal or metatarsal bones or residual 
disability due to injury, the Board finds that another rating 
code is not more appropriate for the disability at issue.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 5284.

In June 2003, the veteran underwent a VA examination.  The 
veteran reported use of cane to help him walk and assessed 
his pain level at 7 out of 10, with 10 representing the most 
severe pain.  He advised that the pain in his left foot was 
greater than in the right and was awakened at night due to 
foot pain.  He further related that he experienced weakness 
and fatigue in his feet, but denied any incoordination.  The 
veteran reported difficulty walking around his home due to 
his foot pain.  The examiner noted the veteran had 
significant pes planus on the left with hind-foot valgus and 
mild pes planus on the right.  The veteran's range of motion 
in the right ankle was 10 degrees of dorsiflexion, 35 degrees 
of plantar flexion, 20 degrees of eversion and 20 degrees of 
inversion.  The left ankle had 5 degrees of dorsiflexion, 25 
degrees of plantar flexion and 10 degrees of eversion and 
inversion.  When the dorsiflexion was assessed, the veteran 
reported mild pain in his first metacarpal phalangeal joint.  
The examiner's noted severe flattening of the veteran's left 
arch of the foot and moderate narrowing for the arch in the 
right foot.  The veteran was assessed as having degenerative 
joint disease of the first metacarpal phalangeal joint, 
bilaterally.  Additionally, the veteran was assessed as 
having mild, bilateral hallux rigidus-not likely due to his 
in-service injuries.  

In an April 2006 letter to VA, the veteran asserted that his 
right foot pain had worsened.  He reported that his right 
foot was swollen and he was unable to put weight on it.  He 
noted that if someone looked at his footprints, he or she 
would see his feet pointing at 10 o'clock and 2 o'clock.  He 
advised that he used a cane and medication to relieve his 
pain.  

That same month, the veteran's friend submitted a statement 
in support of the veteran's claim.  He noted that the veteran 
had difficulty walking and had to constantly pause due to 
pain, stiffness and tightness of the leg.  The friend further 
related that he witnessed the veteran's condition 
progressively worsen.  

In May 2007 the veteran underwent another VA examination and 
x-rays for his bilateral pes planus.  The veteran advised 
that he experienced 57 years of pain in both feet.  He 
characterized the pain as aching, sharp and cramping in 
nature and advised that his pain level was 8 on a scale of 1 
to 10, with 10 being the most painful.  The veteran's pain 
appeared during physical activity, but would also manifest on 
its own.  He relieved the pain with rest and medication, and 
advised that he could function upon the use of medication.  
The veteran described pain, stiffness, swelling and fatigue-
even while resting.  The same symptoms occurred when he stood 
or walked and his functional impairment was due to prolonged 
standing and walking.  

Upon physical examination, the examiner noted that there were 
no signs of abnormal weight bearing upon the veteran's feet, 
but his gait was an abnormal, antalgic gait.  The range of 
motion of the veteran's ankle joints was noted as, 10 degrees 
of dorsiflexion in the right and 10 degrees in the left, with 
pain occurring at 10 degrees bilaterally, and 20 degrees of 
plantar flexion in the right and 20 degrees in the left, with 
pain occurring at 20 degrees bilaterally.  Upon physical 
examination of the veteran's feet, the examiner noted 
moderate bilateral tenderness.  He found bilateral pes planus 
with a slight degree of valgus present on the right.  The 
examiner noted that there was no forefoot or midfoot 
malalignment bilaterally.  Additionally, there was "no 
deformity such as inward rotation of the superior portion of 
the os calcis, medial tilting of the upper border of the 
talus, marked pronation or the whole foot everted."  The 
veteran had good alignment of both Achilles tendons.  

On the left foot, there was a moderate degree of valgus 
revealed, but no presence of pes cavus.  The veteran did not 
have hammertoes, Morton's Metatarsalgia, hallux valgus or 
hallux rigidus on either foot.  The veteran required use of 
foot supports, which did not relieve the pain or other 
symptoms associated with his bilateral pes planus.  The 
examiner noted that the veteran did not have any limitation 
in standing or walking.  

Upon x-ray examination, the examiner noted that the right 
foot x-ray findings were abnormal-showing minimal 
osteoarthritis in the first metacarpal phalangeal joint.  The 
weight bearing x-ray of the right foot revealed abnormal 
findings as the veteran had mild flattening of the 
longitudinal arch.  The veteran's left foot x-ray revealed 
mild subluxation at the second and third metacarpal 
phalangeal joints and a small plantar calcaneal spur.  The 
weight bearing x-ray of the left foot revealed moderate 
flattening of the longitudinal arch.  

The examiner noted that the veteran's bilateral ankle joint 
function did not have additional limitation of function after 
repetitive use and his functional limitations were based upon 
mainly upon pain, and secondarily, upon lack of endurance.  
The veteran was diagnosed as having, in addition to bilateral 
pes planus, bilateral decreased mobility of the ankles, right 
first metacarpal phalangeal joint osteoarthritis and left 
second and third metacarpal phalangeal joints subluxation 
with plantar calcaneal spur.  The diagnoses were based upon 
complaints of pain, stiffness, swelling and fatigue both when 
standing and walking and when at rest.  Objectively, the 
examiner's diagnoses were made due to decreased ankle range 
of motion and the radiological findings.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to a rating in excess of 10 
percent for his service-connected bilateral pes planus.  
Although the Board appreciates the assertions by the veteran 
and his friend that his disability has worsened, there is no 
objective medical evidence of record to support a 30 percent 
rating, or higher, for bilateral pes planus as contemplated 
by Diagnostic Code 5276.  The veteran uses arch supports, has 
moderate bilateral foot tenderness and experiences pain on 
use or upon rest, but there is no evidence of marked 
deformity or callosities.  The Board considered the 
possibility of staged ratings vis-à-vis the veteran's 
bilateral pes planus claim pursuant to Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007, but finds no evidence 
to support staged ratings from the date of the November 2002 
claim.  

The Board is required to consider the effect of pain and 
weakness when rating a disability of the musculoskeletal 
system.  See 38 C.F.R. §§ 4.40, 4.45; see also, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered the 
veteran's complaints of pain, as well as all evidence of 
record related to limitation of motion, incoordination, 
fatigability, and pain on motion, in determining that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating in excess of 10 percent for the 
veteran's bilateral pes planus.  

The veteran does not assert that he is totally unemployable 
because of his service-connected bilateral pes planus, nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his bilateral pes planus.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran requiring frequent periods of 
hospitalizations due to his bilateral pes planus, the Board 
finds that the10 percent evaluation for bilateral pes planus 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


